Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 12/14/2020.  Claims 4,20-23 and 25 are amended.  Claims 1-4,6-14,19-25 are pending.
The previous 112 second paragraph rejection is withdrawn due to the amendment.
Claim Rejections - 35 USC § 103
Claims 1-4, 6-14, 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman ( 6352730) in view of Burns ( 2013/0259988) and the article “ Introducing Spinning Disc Technoloy, June 23,2013)
For claims 1-4 and 6-14, Zimmerman discloses a method of seasoning a cooked food product.  The method comprises the step of applying a suspension of a food additive ingredient in a flowable fat to warmed food products.  The ingredients are suspended in a flowable edible fat.  The method provides for a quantitative, precise addition of ingredient to foods by adding an ingredient suspension onto the surface of the foods.  The shear thinned edible oil can be a carrier within the ingredient suspension for a wide variety of food ingredients.  Food-additive ingredients are homogeneously blended with the flowable edible fat to form a stable ingredient suspension.  The ratio of ingredient powder or encapsulated ingredients to edible fat can be varied as well as can be the delivery temperature and pumping rate.  To maintain flowability, the level of ingredient powder is less than 50%. For claim 25, the ingredients added to the suspension includes vegetables components added for flavor, appearance and nutritional benefit.  Examples include parsley, onion, garlic, paprika, carrot and pepper. Particle size of the ingredient powder can also be varied with the maximum size governed by the inner diameter of the application apparatus.  The food product includes a wide variety of foods, preferably snack chips such as potato and corn chips.  The  suspension is transferred to a feed tank where it is conveyed by a pump to a 
Zimmerman does not disclose receiving the suspension in the product zone from the spinning disc sprayer and continuously moving the product through the product zone as in claim 1,the product comprising corn masa as in claim 2, the product is taco shell as in claim 3, the viscosity as in claims 4 ,13, the temperature as in claims 6.12, the feature as in claim 8, the amount as in claim 9 and he size as in claim 11 and  the ingredients amount as in claims 20-23.
Burns discloses a method of preparation of a coated food product.  Burns discloses the step of applying oil on the food product.  Burns discloses the oil is best applied using a spinning disc to atomize the liquid.  The liquid is sprayed on to a spinning disc in a chamber above and beneath a product transportation belt ( see paragraphs 0020, 0028).
The article on the Spray Technology show a spinning disc sprayer.  The technology is advantageous  in that it gives a blockage resistant delivery system, precision homogenous spray that provides a faultless, even and consistent coverage and easy maintenance and cleaning.
Zimmerman discloses conventional oil sprayer  and other apparatus can be used to apply the suspension containing the ingredients.  Thus, it would have been obvious to one skilled in the art to use a spinning disc sprayer as disclosed in Burns and the article to apply the suspension to the food products.  Using an alternative device to carry out the same function would have been obvious to one skilled in the art.  Burns discloses the spraying takes place in a chamber which  is equivalent to the claimed product zone and the food product is transport on the  conveying belt in both Zimmerman and .
Claim 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Burns and the article as applied to claims 1-4,6-14,20-25  above, and further in view of Kelly.
Zimmerman in view of Burns and the article  does not disclose providing the suspension to the sprayer with a progressive cavity pump.
Kelly et al teach to use a progressive cavity pump to deliver suspension containing oils, glycerol and polyols .  ( see paragraph 0014)
.

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
In the response, applicant argues that Zimmerman specifically teaches that flavoring should be less than 1% of the coating and primary solid ingredient in the coating of Zimmerman is an insoluble vitamin. Applicant argues Zimmerman does not teach or suggest seasoning mixture comprising at least 25% solids as claimed.  This argument had been repeatedly argued in previous response, including in the appeal brief and is not found to be persuasive.  It had been repeatedly pointed out that Zimmerman discloses on column 14 starting from line 58 through column 15 line 30 that “the food ingredients are homogeneously blended with the flowable edible fat to form a stable ingredient suspension……  The ingredients are added to the flowable digestible, nondigestible, or edible fat and mixed until a suspension is form.  On col. 15 lines 22-28, Zimmerman discloses “to maintain flowability, the level of ingredient powder is less than 50%”.   On column 13 lines 1-2, Zimmerman discloses “the shear thinned edible oil can be a carrier within the ingredient suspension for a wide variety of food ingredients”. The suspension containing the food ingredients is considered the same as the claimed non-aqueous seasoning mixture comprising at least 35% wt solid.  Zimmerman discloses the level of ingredient powder is less than 50% which encompasses the at least 35% claimed.  The ingredients are solid because they are added as powder.  On column 14 lines 7-25, Zimmerman discloses ingredients that can be added in the suspension, including vegetables such as parsley, onion, garlic, paprika, carrot, pepper, it is an object of this invention to provide an improved method of adding ingredients to food products ….  It is a further object to provide an ingredient suspension containing an edible oil base and ingredients”.  Applicant argues since the solid ingredients of Zimmerman are made up of powdered fat soluble vitamins, the ingredients as recited in claims 21-25 are not obvious.  This argument is not persuasive because the requirement that the suspension be a blend of powdered fat soluble vitamins is applicant’s own conclusion.  It is not disclosed in Zimmerman.  Zimmerman discloses a variety of ingredients can be added with the flowable edible fat to form a stable ingredient suspension.  The ingredients include vegetables such as parleys, onion, garlic, paprika,mineral, nutrients, dietary fiber, colorant etc…  Thus, it would have been obvious to one skilled in the art to add a variety of ingredients depending on the taste, nutrition, flavoring etc.. desired.  For example, Zimmerman discloses adding mineral such as calcium; it would have been obvious to one skilled in the art to add dairy ingredient including cheese when desiring to have a high content of calcium in the product or it would have been obvious to add cheese when desiring to have the taste of cheese in the product.  Determination of the type of ingredients to select would have been well within the skill of one in the art without undue experimentation.
Applicant further argues that reasoning with taco shell does not consider the difficulties in seasoning taco shell as the instant specification discloses there are significant challenges to 
Applicant further argues that even overlooking any modification that would be necessary to the non-digestible oil application method of Burns for use in applying a fat containing oil and thereby destroying the fat-free food product of Burns.  The basis of this argument is not clear; it is not understood the point applicant is making. .  The Burn reference is only relied upon for the teaching of using spinning disc sprayer to apply material to substrate. Zimmerman discloses conventional oil sprayer and other apparatus can be used to apply the suspension containing the ingredients.  Thus, it would have been obvious to one skilled in the art to use a spinning disc sprayer as disclosed in Burns and the article to apply the suspension to the food products.  Using an alternative device to carry out the same function would have been obvious to one skilled in the art.  Zimmerman clearly suggests that different apparatus can be used.  One would have been motivated to use the spinning disc sprayer for the advantages disclosed in the article.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant further argues that the examiner has provided no evidence that the spinning disc sprayer of Burns is even capable of applying a suspension having at least 35% solids since Burns only teaches applying a liquid oil to a food product rather than a suspension.  This argument is not persuasive.  Zimmerman discloses applying a suspension containing solid ingredient up to 50% .  Zimmerman discloses on column 21 lines 12-17, that .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
January 21, 2021
/LIEN T TRAN/              Primary Examiner, Art Unit 1793